Citation Nr: 1821191	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for patellofemoral pain syndrome right knee (right knee disability). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2013 rating decision in which the RO denied a rating in excess of 10 percent for a right knee disability.  Later in February 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2014, and, in July 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO issued supplemental SOCs (SSOC) in June 2014 and May 2016.  

In a letter received by the VA in May 2016, the Veteran indicated a general desire to speak to the person charged with adjudicating his case at the Board.  While this could be construed as a request for a Board hearing, the record reflects that in his substantive appeal, the Veteran declined the option to testify at a Board hearing.  If the Veteran wishes to offer testimony, he should contact his representative or the VA directly to request such a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record reveals that further development is necessary prior to adjudicating this claim.

The Court of Appeals for Veterans Claims (Court) recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resorting to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner. 

Accordingly, an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  To be adequate, an examination, although acknowledging that the Veteran was not then suffering from a flare of any conditions at the time of the examination, must also ascertain adequate information; i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  Furthermore, the examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran was undergoing a flare-up at the time.  Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the examination, the Veteran indicated that he experienced flare-ups.  The May 2016 VA examiner stated that he would be unable to say without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  The VA examiner indicated that it was not noted that pain, weakness, fatigability and incoordination limited functional ability during flare-ups, but this seems to conflict with the Veteran's statement that he is unable to walk or stand or sit for long periods due to pain and stiffness in the knee.  In the absence of any explanation of this inconsistency, the examination report does not comply with Sharp.  

In addition, in a May 2016 letter, the Veteran expressed concerns with the nature and brevity of the May 2016 VA examination, conducted by a nurse practitioner.  Given the above and general due process concerns, a new VA examination by an appropriate specialist physician is warranted.  See Sprinkle v. Shinseki, 733 F.3d 1180, 1185 (Fed. Cir. 2013) (veterans and other claimants are entitled to due process during VA proceedings).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate specialist physician to determine the current disability picture as to the Veteran's right knee disability.

The examination should be conducted in accordance with the current disability benefits questionnaire.  The examiner should consider the Veteran's lay statements to include the deficiencies he identified in the prior examination in his May 2016 letter.

2.  Readjudicate the claim on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

